Case 1:19-md-02902-RGA Document 478 Filed 05/12/21 Page 1 of 8 PageID #: 7075




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


  IN RE SITAGLIPTIN PHOSPHATE (’708 &                     MDL No. 19-2902-RGA
  ’921) PATENT LITIGATION



  MERCK SHARP & DOHME CORP.,

                           Plaintiff,

             v.

  ZYDUS WORLDWIDE DMCC, ZYDUS                             C.A. No. 21-315-RGA
  PHARMACEUTICALS (USA) INC. and
  CADILA HEALTHCARE LTD.,

                           Defendants.


                                        SCHEDULING ORDER

        _____ 12 of May, 2021, the Court having waived an initial Rule 16(b) scheduling
        This day

conference pursuant to Local Rules 16.1(b), and the parties having determined after discussion

that the matter cannot be resolved at this juncture by settlement, voluntary mediation, or binding

arbitration;

        IT IS ORDERED that:

        1.        Rule 26(a)(1) Initial Disclosures. Unless otherwise agreed to by the parties, the

parties shall make their initial disclosures pursuant to Federal Rule of Civil Procedure 26(a)(1)

within ten days of this Order.

        2.        Joinder of Other Parties and Amendment of Pleadings. All motions to join other

parties, and to amend or supplement the pleadings, shall be filed on or before September 10,

2021.



                                                   1
ME1 36504932v.1
Case 1:19-md-02902-RGA Document 478 Filed 05/12/21 Page 2 of 8 PageID #: 7076




        3.        Discovery.

             a. Fact Discovery Cut Off. All fact discovery in this case shall be initiated so that it

will be completed on or before March 25, 2022.

             b. Document Production. Document production shall be substantially complete by

September 17, 2021.

             c. Requests for Admission. A maximum of 15 interrogatories, are permitted for

each side. Any additional requests for admission may only be served with leave of Court. Any

requests for admission directed to the authentication of documents are excluded from the

limitations above.

             d. Interrogatories. A maximum of 15 interrogatories, are permitted for each side.

Any additional interrogatories may only be served with leave of Court.

             e. Depositions.

                    i.   Limitation on Hours for Deposition Discovery. Each side is limited to a

total of 70 hours of taking testimony by deposition upon oral examination, including testimony

of former employees. Any deposition lasting less than 5 hours will count as 5 hours against the

total time of the side taking the deposition. These hour limits on fact depositions may be

increased by Court order upon good cause shown. Separate and apart from these hour limits on

fact depositions, Plaintiff may depose each witness offered as an expert by Defendant, and

Defendant may depose each witness offered as an expert by Plaintiff. If a deponent testifies

wholly or substantially through an interpreter, the party taking the deposition shall be permitted,

on a pro rata basis, two hours of deposition time for each hour spent testifying through the

interpreter. For clarity, the hour limitations described in this paragraph do not apply to

depositions of third-parties or expert witnesses.



                                                    2
ME1 36504932v.1
Case 1:19-md-02902-RGA Document 478 Filed 05/12/21 Page 3 of 8 PageID #: 7077




                  ii.   Location of Depositions. The parties shall meet and confer regarding the

locations of depositions, taking into account convenience for the deponent.

             f. Discovery Matters and Disputes Relating to Protective Orders. Should counsel

find they are unable to resolve a discovery matter or a dispute relating to a protective order, the

parties involved in the discovery matter or protective order dispute shall contact the Court’s Case

Manager to schedule an in-person conference/argument. Unless otherwise ordered, by no later

than seven business days prior to the conference/argument, the party seeking relief shall file with

the Court a letter, not to exceed three pages, outlining the issues in dispute and its position on

those issues. By no later than five business days prior to the conference/argument, any party

opposing the application for relief may file a letter, not to exceed three pages, outlining that

party’s reasons for its opposition. A party should include with its letter a proposed order with a

detailed issue-by-issue ruling such that, should the Court agree with the party on a particular

issue, the Court could sign the proposed order as to that issue, and the opposing party would be

able to understand what it needs to do, and by when, to comply with the Court's order. Any

proposed order shall be e-mailed, in Word format, simultaneously with filing to

rga_civil@ded.uscourts.gov. If a discovery-related motion is filed without leave of the Court, it

will be denied without prejudice to the moving party's right to bring the dispute to the Court

through the discovery matters procedures set forth in this Order.

             g. Miscellaneous Discovery Matters.

                   i.   Contentions.

                            i. The parties shall make their initial disclosures under Paragraphs 3

                               and 4 in accordance with the Court’s Default Standard for




                                                  3
ME1 36504932v.1
Case 1:19-md-02902-RGA Document 478 Filed 05/12/21 Page 4 of 8 PageID #: 7078




                        Discovery, Including Discovery of Electronically Stored

                        Information (“the Default Standard”).

                    ii. The parties shall make their initial disclosures and Plaintiff shall

                        make its disclosures under Paragraph 4(a) of the Default Standard

                        within 30 days after the entry of this Order;

                    iii. Zydus Worldwide DMCC, Zydus Pharmaceuticals (USA) Inc. and

                        Cadila Healthcare Ltd. (“Zydus” or “Defendants”) shall produce its

                        core technical documents under Paragraph 4(b) of the Default

                        Standard within 30 days after receiving Plaintiff's disclosure under

                        Paragraph 4(a) of the Default Standard. At the same time

                        Defendant produces its core technical documents, Defendant shall

                        also produce the DMF for the sitagliptin API used in its proposed

                        NDA products, to the extent it is in Defendant’s possession,

                        custody, or control, or if Defendant able to obtain the DMF

                        pursuant to a contractual right to the DMF with the DMF holder.

                        If Defendant is not in possession, custody, or control of the DMF,

                        and is not able to obtain the DMF pursuant to a contractual right

                        with the DMF holder, the Defendant shall inform Plaintiff of that

                        fact and identify the DMF holder at the same time it produces their

                        core technical documents.

                    iv. Plaintiff shall make its disclosure under Paragraph 4(c) of the

                        Default Standard by within 30 days after receiving Defendant’s

                        disclosure under Paragraph 4(b) of the Default Standard;



                                           4
ME1 36504932v.1
Case 1:19-md-02902-RGA Document 478 Filed 05/12/21 Page 5 of 8 PageID #: 7079




                            v. Defendant shall make its disclosures under Paragraph 4(d) of the

                                Default Standard within 30 days after receiving Plaintiffs’

                                disclosure under Paragraph 4(c) of the Default Standard.

                            vi. The parties shall exchange supplemental infringement and

                                invalidity contentions on February 25, 2022.

                  ii.    Other Pending Litigation.

                             i. The parties are currently involved in litigation related to the same

                                patent, U.S. Patent No. 7,326,708 (the “’708 patent”), concerning a

                                different Zydus product. See C.A. Nos. 19-2902-RGA, 19-314-

                                RGA.

                            ii. In an IPR related to the ’708 patent, the PTAB issued a final

                                written decision dated May 7, 2022, determining that no

                                challenged claim was unpatentable.

                  iii.   Samples. At the same time that Defendant produces its core technical

                         documents, Defendant shall disclose to Plaintiff whether it is able to

                         produce reasonable quantities of samples (expired or unexpired as of the

                         entry of this Order) of its (i) NDA products, (ii) API, (iii) placebo tablets

                         of its NDA products, and (iv) the excipients used to manufacture its NDA

                         products, each of (i)-(iv) to the extent such samples are in the Defendant’s

                         possession, custody, or control, or if Defendant can obtain such samples

                         pursuant to a contractual right with a supplier. For clarity, if Defendant

                         does not have such samples in its possession, custody, or control, and

                         cannot obtain such samples pursuant to a contractual right with a supplier,



                                                    5
ME1 36504932v.1
Case 1:19-md-02902-RGA Document 478 Filed 05/12/21 Page 6 of 8 PageID #: 7080




                         Defendant shall inform Plaintiff of those facts at the same time it produces

                         its core technical documents.

        4.        Protective Order. The parties agree that the protective order entered in C.A. No.

19-2902-RGA will govern this matter. All disclosures, including expert disclosures, made by the

parties in C.A. No. 19-2902-RGA will be deemed to have also been made in this matter.

        5.        Papers Filed Under Seal. When filing papers under seal, counsel shall deliver to

the Clerk an original and one copy of the papers. A redacted version of any sealed document

shall be filed electronically within seven days of the filing of the sealed document.

        6.        Courtesy Copies. The parties shall provide to the Court two courtesy copies of all

briefs and one courtesy copy of any other document filed in support of any briefs (i.e.,

appendices, exhibits, declarations, affidavits etc.). This provision also applies to papers filed

under seal.

        7.        Claim Construction. The parties acknowledge that the constructions entered by

the Court in Case No. 19-2902-RGA will also apply in this matter, as it is part of the same MDL.

The parties preserve their arguments and objections raised during the claim construction process

in Case No. 19-2902-RGA, including in their claim construction briefing, see D.I. 136, No. 19-

2902-RGA, for all purposes including any potential appeal in this matter.

        8.        Disclosure of Expert Testimony.

                  a.     Expert Reports. For the party who has the initial burden of proof on the

subject matter, the initial Federal Rule 26(a)(2) disclosure of expert testimony is due on or before

April 29, 2022. Plaintiff’s responsive reports, including Plaintiff’s expert reports regarding

objective indicia of nonobviousness, and Defendant’s responsive reports are due on or before

June 17, 2022. Reply expert reports are due on or before July 29, 2022. No other expert reports



                                                    6
ME1 36504932v.1
Case 1:19-md-02902-RGA Document 478 Filed 05/12/21 Page 7 of 8 PageID #: 7081




will be permitted without either the consent of all parties or leave of the Court. The parties shall

advise of the dates and times of their experts’ availability for deposition by July 29, 2022.

Depositions of experts shall be completed on or before August 19, 2022.

                  b.     Objections to Expert Testimony. To the extent any objection to expert

testimony is made pursuant to the principles announced in Daubert v. Merrell Dow Pharm., Inc.,

509 U.S. 579 (1993), as incorporated in Federal Rule of Evidence 702, it shall be made by

motion no later September 9, 2022, unless otherwise ordered by the Court.

        9.        Case Dispositive Motions. There being no issues triable to a jury in this case at

this time, a party may only file a motion for summary judgment if that party first obtains

permission from the Court to do so.

        10.       Applications by Motion. Except as otherwise specified herein, any application to

the Court shall be by written motion. Any non-dispositive motion should contain the statement

required by Local Rule 7.1.1.

        11.       Pretrial Conference. On October 14, 2022, the Court will hold a Rule 16(e) final

pretrial conference in Court with counsel beginning at 9:00 a.m. The parties shall file a joint

proposed final pretrial order in compliance with Local Rule 16.3(c) no later than 5 p.m. on the

fourth business day before the date of the final pretrial conference. Unless otherwise ordered by

the Court, the parties shall comply with the timeframes set forth in Local Rule 16.3(d) for the

preparation of the proposed joint final pretrial order.

        12.       Motions in Limine. Motions in limine shall be separately filed, with each motion

containing all the argument described below in one filing for each motion. Any supporting

documents in connection with a motion in limine shall be filed in one filing separate from the

motion in limine. Each party shall be limited to three in limine requests, unless otherwise



                                                   7
ME1 36504932v.1
Case 1:19-md-02902-RGA Document 478 Filed 05/12/21 Page 8 of 8 PageID #: 7082




permitted by the Court. The in limine request and any response shall contain the authorities

relied upon; each in limine request may be supported by a maximum of three pages of argument

and may be opposed by a maximum of three pages of argument, and the party making the in

limine request may add a maximum of one additional page in reply in support of its request. If

more than one party is supporting or opposing an in limine request, such support or opposition

shall be combined in a single three-page submission (and, if the moving party, a single one page

reply). No separate briefing shall be submitted on in limine requests, unless otherwise permitted

by the Court.

        13.       Trial. This matter is scheduled for a 3-day bench trial beginning at 8:30 a.m. on

October 31, 2022, with the subsequent trial days beginning at 8:30 a.m. The trial will be timed,

as counsel will be allocated a total number of hours in which to present their respective cases.

        14.       ADR Process. This matter is referred to a magistrate judge to explore the

possibility of alternative dispute resolution.

        15.       Service By E-Mail. The parties consent to service by e-mail, in accordance with

Rule 5(b)(2)(E) of the Federal Rules of Civil Procedure. The parties agree that service on any

party by e-mail shall be made on both Delaware and Lead counsel for that party.



                       12 day of ____________________,
IT IS SO ORDERED this______            May             2021.




                                                  /s/ Richard G. Andrews
                                                 UNITED STATES DISTRICT JUDGE




                                                   8
ME1 36504932v.1
